DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan. 1, 2021 has been entered.
 
Withdrawn Rejections
The rejection of claims 11-13 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn in view of the claim amendments in the Response of Jan. 12, 2021.  The rejection of claims 15 and 16 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of the claim amendments in the Response of Jan. 12, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-16, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rabovsky et al. (U.S. Patent App. No. 2016/0193306 Al) in view of Rubin et al. (U.S. Patent App. No. 2007/0020340 Al), De Groote (U.S. Patent App. No. 2012/0009276 Al), Borek (American Society for Nutritional Services, 2001), Wang et al. (Journal of Clinical Hypertension, 2015) and Tripp et al. (U.S. Patent App. No. 2017/0020948 Al).
The claims under examination are directed to therapeutic compositions, which include thiamin, vitamin B2, niacin, vitamin B6, folic acid, vitamin C, vitamin D, calcium, magnesium, 
Rabovsky et al. teaches a multi-supplement composition including supplements A-F (para. [0387] which improves cholesterol, hypertension, and cardiovascular function (paras, (paras. [0114], [0415]-[0423]), [0439]-[0432], [0458]-[0459]). The multi-supplement composition Rabovsky et al. teaches includes: Formulation F (pg. 15, Table 6):
thiamin (1.5-15 mg); vitamin B2/riboflavin (1.7-17 mg); niacin (20-100 mg); vitamin B6 (2-20 mg); folic acid/folate (200-800 µg); vitamin C (30-240 mg); vitamin D (1-600 IU); calcium (200-1000 mg); magnesium (100-400 mg); and Formulation B (pgs. 6-7, paras. [108]-[0110]): lycopene (0.3 - 9 mg); vitamin C (30-900 mg) and olive fruit extract (15 -450 mg). Rabovsky et al. further teach in Table 10 that Supplement F may include 9 mg of niacin. (pg. 16-17).  Rabovsky et al. teach that natural amino acids (including L-arginine) can be used to create a mineral-amino acid compound in formulation F. Rabovsky et al. teach that coenzyme Q10 may be added to the multi-supplement composition, for example as part of Formulation G, J or K (para. [0053], [0078], [0211], It can be used as part of Supplement J at 10-200 mg. (para. [0248]).
Rabovsky et al. does not teach inclusion of aged garlic extract or L-citrulline. Rabovsky et al. teaches inclusion of olive fruit extract in their composition, which may contain oleuropein, but does not explicitly teach oleuropein.

De Groote teach that supplementation with a hydroxyl radical scavenger, such as oleuropein, is useful in preventing or reducing lipid peroxidation, and specifies the use of 1-500 mg of oleuropein. (paras. [0011], [0017], [0055]).
Borek teaches that aged garlic extract is useful as a therapeutic supplement that lower the risk of heart disease and may reduce cholesterol accumulation. (Abstract; p.
1013S "Reducing the risk of cardiovascular and cerebrovascular disease"; p. 1014S-1015S, "Summary"). Borek does not give dosage ranges for aged garlic extract.
Wang et al. teach that garlic-based supplements, including aged garlic extract, are generally used in the range of 300mg-900mg per day. (p. 230, 2nd col, 1st full para.).
Tripp et al. teach antioxidant compositions that include L-citrulline and L-arginine that can be used as a supplement to modulate oxidative stress, which is a condition that is associated with high cholesterol, hypertension, and various cardiovascular diseases,
(paras. [0079], [0083], p. 34, Tables 17). Tripp et al. provide examples where arginine is provided at 2500 mg (Table 16) and 20 mg (Table 17); and citrulline is provided at 23 mg (Table 16) and 2500 mg (Table 17). While Tripp et al. does not explicitly teach the claimed range of arginine or citrulline, Tripp et al. have embodiments where ~20mg and 2500mg are used and the total of citrulline + arginine together is ~2520. It therefore would have been obvious to have tried varying the arginine and citrulline to arrive at values in the claimed ranges, as the arginine and citrulline are both oxidative stress modulating compositions (paras. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the composition taught by Rabovsky et al. to incorporate inclusion of aged garlic extract, oleuropein, L-arginine and L-citrulline in the claimed ranges because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Incorporating aged garlic extract, oleuropein , L-arginine and L-citrulline (as taught by Rubin, De Groote, Borek, Wang, and Tripp et al.) in the composition taught by Rubovsky et al. would have led to predictable results with a reasonable expectation of success because Rubovsky et al. teach a multi-supplement composition including a combination of supplements which improves cholesterol, hypertension, and cardiovascular function; Robuvsky's composition includes olive fruit extract, but it is not explicit that the olive fruit extract contains oleuropein; if the oleuropein were not present it would have been obvious to incorporate it, as Rubin teaches that inclusion of oleuropein provides synergistic effects in reducing reducing blood pressure and improving blood lipid levels and cholesterol in compositions containing DHA and EPA and De Groote teach providing it in a range that overlaps with the claimed range; and Rabovsky teaches the supplement formulation D (part of the multisupplement composition) includes EPA and DHA (paras. [0150]-[0154]); Borek teaches that aged garlic extract lowers the risk of heart disease and may reduce cholesterol accumulation and Wang et al. teach its inclusion in a range that overlaps with the claimed range; and Tripp et al. teach that inclusion of L-citrulline and L-arginine in antioxidant 
It further would have been obvious to have adjusted the amount of niacin in the composition, as Rabovsky et al. not only teach the range of 20-100 mg, but also teach 9 mg.  As such, the claimed 10 mg is prima facie obvious as it would be expected to perform similarly to 9 mg.  "A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of 'having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium' as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. 'The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.'). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining '[t]hat which infringes if later anticipates if earlier'); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)" MPEP 2144.05 I.

prima facie obvious. "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of 'about 1-5%' while the claim was limited to 'more than 5%.' The court held that 'about 1-5%' allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465,
1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective
layer as falling within a range of '50 to 100 Angstroms' considered prima facie obvious in view of prior art reference teaching that 'for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].' The court stated that 'by stating that 'suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range.')." MPEP 2144.05 I.
Furthermore, specifically with respect to dependent claims 12 and 13, where the therapeutic composition is further modified as being administered daily, it is noted that the claims are elected to compositions, not a method of administration, and, as such, the prior art structure taught by the references is capable of performing the recited intended use, and therefore, this limitation is met. See e.g. In re Schreiber, 128 F.3d 1473,1477; 44 USPQ2d 1429, 1431 (Fed. Cir. 1997), MPEP 2111.02 and MPEP 2114 (Apparatus Claim Must be Structurally Distinguishable from the Prior Art).
Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of 'having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium' as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. 'The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.'). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining '[t]hat which infringes if later anticipates if earlier'); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)" MPEP 2144.05 I.
With respect to claim 16, Rubin teaches the oleuropein is preferably obtained from olives, and that it can be separated from olive oil or olive leaves, (para. [0032]).
With respect claims 21 and 22, these limitations (oral administration and daily administration) are interpreted as intended use, as claim 15, the independent claim from which composition claim.  The intended use limitation are met, as the composition could be used in this manner, and more specifically, Rabovsky et al. teaches that the supplements can be formulated for oral administration (para. [0316]) and that the supplements can be formulated to meet a desired daily dosage.  (para. [0318]).   
	Response to Arguments
Applicant's arguments filed Jan. 12, 2021 have been fully considered but they are not persuasive. 	
Applicants assert that the claims have been amended to recite “10 mg of niacin” and Rabovsky et al. teach 20-100 mg of niacin, which is outside the range taught by Rabovsky et al.  
This is not found persuasive because, as noted above, it would have been obvious to have adjusted the amount of niacin in the composition, as Rabovsky et al. not only teach the range of 20-100 mg, but also teach 9 mg.  As such, the claimed 10 mg is prima facie obvious as it would be expected to perform similarly to 9 mg.  "A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ773, 779 (Fed. Cir. 1985).  See MPEP 2144.05 I.
Applicants assert that with respect to claim 15, the Examiner has failed to explain how the claim elements are rendered obvious by the references.  This is not found persuasive because the examiner has explained where the reference teaches the element, why the references can be combined, and with respect to the recited values, that the ranges taught by the cited references render obvious the specific values recited in claim 15.  


For at least these reasons, applicants' arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840.  The examiner can normally be reached on Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA E KNIGHT/Primary Examiner, Art Unit 1632